Case 5:19-cm-00122-ELW Documenti Filed 11/12/19 Page 1 of 10 PagelD #: 1
AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT FILED
for the NOV 1 2 2019

Western District of Arkansas
Fayetteville Division DOUGLAS F. YOUNG, Clerk

B
y Deputy Clerk

 

In the Matter of the Search of )
iPhone 8 Plus bearing ) Case No. _5\%cm yt
Identification number FD5W22CZJCLY )

 

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe property to
be searched and give its location): See Attachment A

located in the Western District of Arkansas, there is now concealed (identify the person or describe the property to be seized):
See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):

Mevidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
I property designed for use, intended for use, or used in committing a crime;

C) a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:
Code Section Offense Description —

18 U.S.C. § 2422(b) . Attempted Online Enticement of a Minor

The application is based on these facts:

V Continued on the attached sheet.

CL) Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

4A

 

Applicant’s signature
Kevin Sears, HSI Task Force Officer

Printed name and title

Sworn to before me and signed in my presence. .
A
Date: November 12, 2019
. Judge's signature

City and state: Fayetteville, Arkansas Erin L. Wiedemann, Chief United States. Magistrate Judge

 

Printed name and title
Case 5:19-cm-00122-ELW Document1 Filed 11/12/19 Page 2 of 10 PagelD #: 2

ATTACHMENT C

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS

STATE OF ARKANSAS
ss AFFIDAVIT

COUNTY OF WASHINGTON

Affidavit in Support of Application for Search Warrant

I, Kevin Sears, a TFO with Homeland Security Investigations (HSI), being duly sworn, depose
and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1, I am a Task Force Officer (TFO) with the Department of Homeland Security,
Homeland Security Investigations (“HSI”), currently assigned to the Assistant Special Agent in
Charge Office in Fayetteville, Arkansas. I have been so employed with Washington County
Sheriff's Office since January, 2007. As part of my daily duties as an HSI TFO, I investigate
criminal violations relating to child exploitation and child pornography including violations
pertaining to the illegal production, distribution, online enticement, transportation, receipt and
possession of child pornography, in violation of 18 U.S.C. §§ 2251, 2251A, 2422(b), 2252(a) and
2252A. I have received training in the area of child pornography and child exploitation, and have
had the opportunity to observe and review numerous examples of child pornography (as defined
in 18 U.S.C. § 2256) in all ins of media including computer media. This Affidavit is being
submitted based on information from my own investigative efforts as well as information obtained
from others who have investigated this matter and/or have personal knowledge of the facts herein.

2. This Affidavit is being submitted in support of an application for a search warrant

for electronic devices described as being an [Phone 8 plus bearing identification number
Case 5:19-cm-00122-ELW Documenti Filed 11/12/19 Page 3 of 10 PagelD #: 3

FDS5W22CZJCLY, also referred to as “SUBJECT ITEM”, located and seized from Jay

THOMPSON’s person at the time of his encounter and state arrest in Fayetteville, Arkansas,

which is now being stored in evidence at the Homeland Security Office in Fayetteville, Arkansas.

As such, it does not include all of the information known to me as part of this investigation, but

only information sufficient to establish probable cause for the requested search warrant.
Statutory Authority

3. This investigation concerns alleged violations of Title 18, United States Code,
Sections 2422(b) — Attempted Online Enticement of a Minor, making it a crime for a person to use
_ the internet or any other means, which affects interstate commerce, attempt to knowingly persuade,
induce, entice and coerce a person who has not attained the age of 18 years to be caused to engage
in a criminal sex act. Arkansas Code Annotated 5-14-103(a)(3)(A), Rape, a Class Y felony, makes
it a criminal offense for a person to engage in sexual intercourse or deviate sexual activity with
another person who is less than fourteen (14) years of age. Deviate sexual activity is defined in
Arkansas Code Annotated 5-14-101 as “any act of sexual gratification involving the penetration,
however slight, of the anus or mouth of a person by the penis of another person; or the penetration,
however slight, of the labia majora or anus of a person by any body member or foreign instrument
manipulated by another person.”

4. Under 18 U.S.C. Section 2422(b), it is a federal crime for any person to knowingly
persuade, induce, entice, or coerce any individual who has not attained the age of 18 years, to
engage in prostitution or any sexual activity for which any person can be charged with a criminal
offense, or attempts to do so. Further, under 18 U.S.C. Section 2253(a)(3), a person who is

convicted of an offense under 18 U.S.C. Section 2422(b), shall forfeit to the United States such
Case 5:19-cm-00122-ELW Document1 Filed 11/12/19 Page 4 of 10 PagelD #: 4

person’s interest in any property, real or personal, used or intended to be used to commit or to

promote the commission of such offense.

BACKGROUND REGARDING COMPUTER/ELECTRONIC DEVICES
AND THE INTERNET

5. I have had both training and experience in the investigation of
computer-related crimes. Based on my training, experience and knowledge, I know the following:

a. Cell phones and more advanced devices known as “smart phones” function the
same as computers and can run computer software and applications, create and edit
files, access the Internet, chat, text, email, and interact with others on the Internet,
and store, send, and receive files, among other functions. Cell phones and smart
phones have been used by child pornographers to send, receive, store, and produce
images depicting child pornography, as well as engage in voice, email, text, and
real time chat conversations with minors and others. Cell phones and smart phones
can contain SD cards and/or SIM cards that can store data such as pictures, videos,
text messages, contact lists, call logs and other data.

b. Computer technology, including mobile smart or cell phones, and the Internet have
revolutionized the manner in which persons who have a sexual interest in children
can communicate. The Internet affords individuals several different venues for
meeting each other, meeting children and their parents, obtaining, viewing and
trading child pornography in a relatively secure, and anonymous fashion.

c. Computers, including cell phones, serve five functions in connection with child
exploitation: production of child pornography, communication, distribution,

storage, and social networking. In addition, new technologies are developing
Case 5:19-cm-00122-ELW Documenti_ Filed 11/12/19 Page 5 of 10 PagelD #: 5

allowing average computer users avenues to mask their IP addresses for more
private Internet browsing sessions.

d. Through the Internet, electronic contact can be made to literally millions of
computers around the world using any of their devices.

e. As with most digital technology, communications made from a computer or smart
phone are often saved or stored on that device. Storing this information can be
intentional, for example, by saving an e-mail as a file on the computer or saving the
location of one’s favorite websites in “bookmarked” files. Digital information can
also be retained unintentionally. Traces of the path of an electronic communication
may be automatically stored in many places, such as temporary files or ISP client
software, among others. In addition to electronic communications, a computer
user’s Internet activities generally leave traces in a computer’s web cache and
Internet history files. A forensic examiner often can recover evidence that shows
whether a computer contains peer-to-peer software, when the computer was sharing
files, and tid of the files that were uploaded or downloaded. Computer files or
remnants of such files can be recovered months or even years after they have been
downloaded onto a hard drive, deleted, or viewed via the Internet. Electronic files
downloaded to a hard drive can be stored for years at little or no cost. Even when
such files have been deleted, they can be recovered months or years later using
readily available forensic tools. When a person “deletes” a file on a home
computer, the data contained in the file does not actually disappear; rather, that data
remains on the hard drive until it is overwritten by new data. Therefore, deleted

files, or remnants of deleted files, may reside in free space or slack space -- that is,
Case 5:19-cm-00122-ELW Documenti_ Filed 11/12/19 Page 6 of 10 PagelD #: 6

in space on the hard drive that is not allocated to an active file or that is unused after
a file has been allocated to a set block of storage space -- for long periods of time
before they are overwritten. In addition, a computer’s operating system may also
keep a record of deleted data in a “swap” or “recovery” file. Similarly, files that
have been stewed via the Internet are automatically downloaded into a temporary
Internet directory or “cache.” The browser typically maintains a fixed amount of
hard drive space devoted to these files, and the files are only overwritten as they
are replaced with more recently viewed Internet pages. Thus, the ability to retrieve
residue of an electronic file from a hard drive depends less on when the file was
downloaded or viewed than on a particular user’s type of device, operating system,
storage capacity, and computer habits.
Background Regarding Craigslist |
6. Based on my knowledge and experience and information obtained from other law
enforcement personnel with training and experience in this area, the following is known about
Craigslist:

a. Craigslist is a classified advertisement website with sections devoted to
jobs, housing, for sale, items wanted, services, community service, gigs,
resumes, and discussion forums.

b. The website began services in 1995 as an email distribution list to friends,
featuring local events in California. It then became a web-based service in
1996 and expanded into other classified categories. Craigslist started
expanding in 2000, and now covers 70 countries.

c. The website serves more than approximately 20 billion page views per
month, putting it 72" place overall among websites in the United States
with more than 49.4 million unique monthly visitors in the United States
alone.
Case 5:19-cm-00122-ELW Documenti_ Filed 11/12/19 Page 7 of 10 PagelD #: 7

d. Over the years, Craigslist became a very popular online destination in
arranging personal dates and sexual encounters through their “Personals”
section. In March 2018, Craigslist discontinued the section in response to
the passing of the Stop Enabling Sex Trafficking Act by the United States
Congress.

e. Craigslist has a user flagging system’ to quickly identify illegal and
inappropriate postings. Users may flag postings they believe to be in
violation of Craigslist guidelines. Flagging does not require account login
or registration, and can be done anonymously by anyone.

Summary of the Investigation to Date
7. Beginning in September 2019, the HSI Internet Crimes Against Children (ICAC)
Task Force and Arkansas State Police with assistance from local law enforcement agencies, set up
an operation to target online predators during the 2019 Bikes, Blues and BBQ Rally in Northwest
Arkansas. As a part of the operation, undercover law enforcement agents put out multiple
advertisements on online websites and mobile applications or “apps.”

8. On or about September 25, 2019, THOMPSON responded to an undercover
Craigslist advertisement where an undercover law enforcement officer was representing
himself/herself to be a thirteen (13) year old minor female. Between September 25 and September
26, 2019, the two communicated back and forth. THOMPSON engaged in several emails with the
believed minor female. The undercover then supplied THOMPSON with a phone number to
communicate over text messages, THOMSON continued to communicate over text messages
utilizing phone number 479-957-XX XX where he discussed specific details of performing sexual
activities and arranged a meeting for a sexual encounter. On September 26, 2019, at approximately
1600 hours, THOMPSON was encountered as he arrived at the prearranged meeting location

discussed with the believed thirteen (13) year old minor female for the sexual encounter. At the

time of his arrest for violations of Arkansas state laws, THOMPSON was found to be in possession
Case 5:19-cm-00122-ELW Documenti1 Filed 11/12/19 Page 8 of 10 PagelD #: 8

of an Apple iPhone 8 plus bearing identification number FDSW22CZJCLY (SUBJECT ITEM).

9. During a post-Miranda interview, THOMPSON admitted to being the individual
responsible for communicating with the believed minor female. The SUBJECT ITEM, which
was the only electronic device located on THOMPSON at the time of his arrest, is believed to be
the cellular telephone utilized to communicate with the undercover agent.

Conclusion

10. Based on the foregoing information, probable cause exists to believe there is
located on ‘an IPhone 8 plus bearing identification number FD5W22CZJCLY, the SUBJECT
ITEM, evidence of violations of Title 18, United States Code, Section 2422(b), et seq.. Your
Affiant prays upon his honorable court to issue a search warrant for the SUBJECT ITEM for the
item set forth in attachment “B” (which is attached hereto and incorporated herein by reference),
that constitute evidence, fruits, and instrumentalities of violation of Title 18, United States Code,

Section 2422(b), et seq.

Ze

Kevin Sears, Task Force Officer
Homeland Security Investigations

Affidavit subscribed and sworn to before me this 12th day of November, 2019.

r

Honorable Erin L. Wiedemann
Chief United States Magistrate Judge
Case 5:19-cm-00122-ELW Documenti_ Filed 11/12/19 Page 9 of 10 PagelD #: 9

ATTACHMENT A
DESCRIPTION OF PROPERTY TO BE SEARCHED

IPhone 8 plus bearing identification number FDSW22CZJCLY seized from Jay Thompson on

September 26, 2019
Case 5:19-cm-00122-ELW Document1 Filed 11/12/19 Page 10 of 10 PagelD #: 10

ATTACHMENT B
ITEMS TO BE SEARCHED FOR AND SEIZED

Evidence of violations of 18 U.S.C. Section 2422(b) including the following:

a. Information or correspondence pertaining to the sexual exploitation of minors or
solicitation of such for sexual activity, including any and all information such as e-mail, chat logs,
text messages, etc. related to the online enticement of a minor, including but not limited to:

i. Correspondence including, but not limited to, electronic mail, chat logs, and
electronic messages, text messages, establishing possession, identity of individuals
(including Contact lists), access to, or transmission through interstate or foreign
commerce, including by United States mail or by computer, of transfer or attempted
transfer of obscene material to a minor;

ii. Any and all chat log, text messages, email, or any type of communication in any
form that is related to the transfer or attempted transfer of obscene material to a
minor

a. Including messages sent to individuals discussing the sexual assault or desire to
sexually assault minors or discussion-of online posts regarding images of child

pornography.

b. All communications and files with or about potential minors involving sexual
topics or in an effort to seduce the minor or send the minor pictures and or
videos of sexually explicit conduct.

c. Records evidencing ownership of the items seized, including in and all lists of names,
telephone numbers, addresses and contacts, and the content of voice mails and text messages and
internet based applications including but not limited to:

i. All records, documents, invoices, notes and materials that pertain to accounts with
any Internet Service Provider (ISP), cell phone service provider, or electronic
service provider, as well as all records relating to the ownership or use of the
computer equipment or electronic devices.

ii. All records which evidence operation or ownership or use of computer or electronic
equipment or devices, including, but not limited to, correspondence, sales receipts,
bills, financial records, tax records, personal photographs, telephone records,
notebooks, diaries, reference materials, or other personal items, and registration
information for any software on the computer or device
